n ORIGINAL                                               02/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 22-0003


                                        PR 22-0003                             LL :
                                                                            FEB 0 8 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Suprerne
                                                                                         Court
                                                                          stat e of Montana
 IN RE PETITION OF DUSTIN L. KUIPERS FOR
                                                                   ORDER
 LEAVE TO SIT FOR BAR EXAMINATION




       Dustin L. Kuipers has petitioned the Court for permission to sit for the February
2022 Montana Bar Exam. Rule III.I, Rules of Admission to the Bar of Montana, requires
that an applicant who has been unsuccessful in three or more attempts to take the Bar Exam
must obtain permission frorn the Court to retake the exam, and must "include a study plan
and an explanation of the steps taken and to be taken by the applicant to improve the
likelihood of the applicant's successful completion of the examination."
      The petition sets forth a plan for Kuipers to prepare for the exam, including
registration in a national preparatory program. The State Bar reports that Kuipers has
previously submitted the necessary documentation to sit for the February 2022 exam
administration. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Dustin L. Kuipers for leave to sit
for the February 2022 adrninistration of the Montana Bar Examination is GRANTED.
      The Clerk is directed to mail a copy hereof to Dustin L. Kuipers and to the Bar
Admissions Administrator of the State Bar of Montana.
      DATED this         day of February, 2022.




                                                         Chief J
    74-



    Justices




2